

	

		II

		109th CONGRESS

		2d Session

		S. 2206

		IN THE SENATE OF THE UNITED STATES

		

			January 27, 2006

			Mr. Vitter (for himself,

			 Mr. Santorum, and

			 Mr. DeMint) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend title X of the Public Health Service Act to

		  prohibit family planning grants from being awarded to any entity that performs

		  abortions.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Title X Family Planning

			 Act.

		2.Amendment to the

			 Public Health Service ActSection 1008 of the Public Health Service

			 Act (42 U.S.C. 300a–6) is amended to read as follows:

			

				1008.Prohibition

				on abortion

					(a)In

				generalNone of the funds

				appropriated under this title shall be distributed to grantees who perform

				abortions or whose subgrantees perform abortions, except where a woman suffers

				from a physical disorder, physical injury, or physical illness, including a

				life-endangering physical condition caused by or arising from the pregnancy

				itself, that would, as certified by a physician, place the woman in danger of

				death unless an abortion is performed. The preceding sentence shall not apply

				to a grantee or subgrantee that is a hospital, so long as such hospital does

				not subgrant to a non-hospital entity that performs abortions.

					(b)ListNot

				later than 6 months after the date of enactment of the

				Title X Family Planning Act,

				and each fiscal year thereafter, the Secretary shall submit to Congress a list

				of grantees, to which subsection (a) applies, under this title for the fiscal

				year involved that perform abortions regardless of how such abortions are

				funded.

					(c)Limitations on

				eligibility

						(1)Grantees on

				listA grantee who appears on the list submitted under subsection

				(b) for a fiscal year shall not be eligible to receive assistance under this

				title for subsequent fiscal years unless the grantee submits to the Secretary a

				certification that such grantee, and the subgrantees of such grantee, no longer

				perform abortions.

						(2)Applications

				for assistanceTo be eligible to receive assistance under this

				title, a grantee to which subsection (a) applies shall submit to the Secretary

				a certification that such grantee, and the subgrantees of such grantee, do not

				perform abortions other than those abortions explicitly permitted under

				subsection (a).

						(d)DefinitionsIn

				this section:

						(1)GranteeThe

				term grantee means the organizational entity or individual to

				which a grant, under this title is awarded and which is responsible and

				accountable both for the use of the funds provided under the grant and for the

				performance of the grant-supported project or activities. A grantee is the

				entire legal entity even if only a particular component is designated in the

				award document.

						(2)HospitalThe

				term hospital has the meaning given that term in section 1861(e)

				of the Social Security Act.

						(3)SubgranteeThe

				term subgrantee means the government or other legal entity to

				which a subgrant is awarded under this title and which is accountable to the

				grantee for the use of the funds provided under the

				subgrant.

						.

		

